DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murashige et al US 2018/0203173 in view of Watanabe US 2015/0146294 and further in view of Mita US 2017/0299779.
Regarding claim 1, Murashige teaches an optical film set, comprising: a first optical film, wherein the first optical film includes a first glass film (fig. 1 10), a first adhesion layer (30), and a first polarizing plate (20), which includes a first polarizer (21) and a first protective film (22), in the stated order, wherein the first glass film has a thickness of from 50 μm to 150 μm [0022], wherein the first protective film has a modulus of elasticity of 1 GPa or more [0044], wherein the first adhesion layer has a thickness of 10 μm or less [0060], wherein the second optical film includes a second polarizing plate including a second polarizer, and wherein the second polarizer has a thickness of from 1 μm to 10 μm.  Murashige does not explicitly teach the first optical film arranged on a viewer side of a liquid crystal cell; and a second optical film arranged on a back surface side of the liquid crystal cell and an first adhesion layer has a modulus of elasticity of 1 GPA to 5 GPA.  Watanabe teaches a similarly constructed first optical film (fig. 2 60) arranged on a viewer side of a liquid crystal cell (40); and a second optical film (80) arranged on a back surface side of the liquid crystal cell to realize a liquid crystal display.  Therefore, it would have been obvious to one of ordinary skill in the art to modify Murashige in view of Watanabe to realize a liquid crystal display.
Mita teaches adhesive layers in a polarization plate having a modulus of elasticity of 1 GPa to 8 GPA  which could be applied to first or second adhesive.  Mita also discloses thicknesses of the adhesive close to that of Murashige (see [0077]) for providing shock and crack resistance [0075].  Therefore, it would have been obvious to one of ordinary skill in the art to modify Murashige and Watanabe in view of Mita to provide shock resistance and reduce cracks.
Regarding claim 2, Murashige teaches an optical film set, comprising: a first optical film, wherein the first optical film includes a first glass film (fig. 1 10), a first adhesion layer (30), and a first polarizing plate (20), which includes a first polarizer (21) and a first protective film (22), in the stated order, wherein the first glass film has a thickness of from 50 μm to 150 μm ([0022]), wherein the first protective film has a modulus of elasticity of 1 GPa or more [0044], wherein the first adhesion layer has a thickness of 10 μm or less [0060], 
Murashige does not explicitly teach a first optical film arranged on a viewer side of a liquid crystal cell ; and a second optical film arranged on a back surface side of the liquid crystal cell; wherein the second optical film includes a second polarizing plate including a second polarizer, a second adhesion layer, and a second glass film in the stated order, wherein the second glass film has a thickness of from 20 μm to 150 μm, and wherein the second adhesion layer has a modulus of elasticity of 1 GPa or more.
 Watanabe teaches a similarly constructed first optical film (fig. 2 60) arranged on a viewer side of a liquid crystal cell (40); and a second optical film (80) arranged on a back surface side of the liquid crystal cell to realize a liquid crystal display.  Therefore it would have been obvious to provide a second optical film constructed according to Murashige on a back side of the liquid crystal cell which includes a second polarizing plate including a second polarizer, a second adhesion layer, and a second glass film in the stated order, wherein the second glass film has a thickness of from 20 μm to 150 μm, to realize a liquid crystal display.  Therefore, it would have been obvious to one of ordinary skill in the art to modify Murashige in view of Watanabe to realize a liquid crystal display.
Mita teaches adhesive layers in a polarization plate having a modulus of elasticity of 1 GPa to 8 GPA  which could be applied to first or second adhesive.  Mita also discloses thicknesses of the adhesive close to that of Murashige (see [0077]) for providing shock and crack resistance [0075].  Therefore, it would have been obvious to one of ordinary skill in the art to modify Murashige and Watanabe in view of Mita to provide shock resistance and reduce cracks.
Regarding claim 3-6, Murashige and Watanabe do not explicitly teach the first/second polarizing plate has a rectangular shape having a long side and a short side, and wherein an absorption axis direction of the first polarizer and the short/long side are substantially parallel to each other.  However the orientation of the axes is considered a matter of design choice and any particular combination of orienting the axes is considered obvious.  This is further evidenced by claims 3-6 which orients the axis of the first or second polarizing plates parallel to either the short or long sides of the polarizing plate.
Regarding claim 7, Murashige teaches the first protective film (22) is arranged on at least the first adhesion layer (30) side of the first polarizer (21).
Regarding claim 13, Murashige and Watanabe do not explicitly recite the optical film set is used for an in-cell type liquid crystal element.  This appears to be a limitation of intended use and it is not clear whether an in-cell type liquid crystal element is being claimed.  Nonetheless it would have been obvious to apply the optical sheets to an in-cell display to reduce display thickness while enabling touch sensitivity.
Regarding claim 13, Murashige and Watanabe do not explicitly the optical film set is used for an image display apparatus required to have chemical resistance.  However this appears to be an intended use limitation.  Furtherfore Marashige and Watanabe teach the external layers being glass layers thus at least some chemical resistance is presumed.
Regarding claim 15, Murashige and Watanabe teaches an optical laminate, comprising in an order from a viewer side thereof: the first optical film (Watantabe fig. 2 60)of claim 1; a liquid crystal cell (40); and the second optical film (80) of claim 1.
Regarding claim 16, Watanabe teaches the first glass film (fig. 2 64), the first adhesion layer (66), and the first polarizing plate (62) are arranged in the stated order from the viewer side.
Regarding claim 17, Watanabe teaches an optical laminate, comprising in an order from a viewer side thereof: the first optical film (fig. 2 60) of claim 1; a liquid crystal cell (40); and the second optical film (80), wherein the second polarizing plate (82), the second adhesion layer (86), and the second glass film (84) are arranged in the stated order from the viewer side.
Regarding claim 20 , Murashide teaches all the limitations of claim 20 except the optical laminate is formed so that an absorption axis of the first polarizer and an absorption axis of the second polarizer are substantially perpendicular to each other.  Polarizer absorption axes are typically perpendicular to implement a normally black mode display (pixels are in an off state by default).  Therefore, it would have been obvious to one of ordinary skill in the art to provide optical laminate is formed so that an absorption axis of the first polarizer and an absorption axis of the second polarizer are substantially perpendicular to each other to implement a normally black mode display.

Claims 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murashige, Watanabe and Mita in view of Coates US 2005/0134774.
Regarding claim 8, Murashige, Watanabe and Mita teach all the limitations of claim 8 except 
the first optical film further includes a first retardation layer.  Coates teaches a first optical film further comprising a retardation layer (fig. 2  3’) for improving viewing angles [0003].  Therefore, it would have been obvious to one of ordinary skill in the art to modify Murashige and Watanabe in view of Coates to improve viewing angles.
	Regarding claim 9, Coates teaches the first retardation layer(3’) is arranged on a side of the first polarizing plate opposite to the first adhesion layer (fig. 2 Coates shows retarders are positioned on LC side of polarizing plates).
Regarding claim 10, Murashige, Watanabe and Mita teaches all the limitations of claim 9 except 
the second optical film further includes a second retardation layer.  Coates teaches a second optical film further comprising a second layer (fig. 2  3) for improving viewing angles [0003].  Therefore, it would have been obvious to one of ordinary skill in the art to modify Murashige and Watanabe in view of Coates to improve viewing angles.
	Regarding claim 11, Murashige, Watanabe and Mita teach all the limitations of claim 11, except the second optical film further includes an optical layer arranged on at least one side of the second polarizing plate.  Coates teaches the second optical film further includes an optical layer (3) arranged on at least one side of the second polarizing plate (2) for improving viewing angle [0003].  Therefore, it would have been obvious to one of ordinary skill in the art to modify Murashide and Watanabe to improve viewing angles.
Claims 12, 18, 19  and 20is/are rejected under 35 U.S.C. 103 as being unpatentable over Murashige, Watanabe, and MIta in view of Hoshi US 2008/0225201.
Regarding claim 12, Murashide teaches all the limitations of claim 12 except the second optical film further includes an optical layer arranged on at least one side of the second polarizing plate, and wherein the optical layer is arranged on at least a side of the second glass film opposite to the second adhesion layer.  Hoshi teaches an optical layer (30, 28) arranged on at least one side of the second polarizing plate(23A) , and wherein the optical layer is arranged on at least a side of the second glass film opposite to the second adhesion layer (backlight side) for brightness uniformity.  Therefore, it would have been obvious to one of ordinary skill in the art to modify Murashige and Watanabe for improving brightness uniformity.
Regarding claim 18, Murashide teaches all the limitations of claim 18 except the second optical film further includes an optical layer, and wherein the optical layer is arranged on a side of the second polarizing plate opposite to the viewer side.  Hoshiu teaches the second optical film further includes an optical layer (30 or 28), and wherein the optical layer is arranged on a side of the second polarizing plate opposite to the viewer side for improving brightness uniformity.  Therefore, it would have been obvious to one of ordinary skill in the art to modify Murashige and Watanabe for improving brightness uniformity.
Regarding claim 19, Murashide teaches all the limitations of claim 19 except the second optical film further includes an optical layer, and wherein the optical layer is arranged on a side of the second glass film opposite to the viewer side.  Hoshi teaches the second optical film further includes an optical layer (28, 30 ), and wherein the optical layer is arranged on a side of the second glass film opposite to the viewer side for improving brightness uniformity.  Therefore, it would have been obvious to one of ordinary skill in the art to modify Murashige and Watanabe for improving brightness uniformity.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU VU whose telephone number is (571)272-1562. The examiner can normally be reached 11:00 - 7:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU VU/Primary Examiner, Art Unit 2871